Title: Thomas Jefferson to Craven Peyton, 6 December 1810
From: Jefferson, Thomas
To: Peyton, Craven


          
            Dear Sir
            Monticello Dec. 6. 10.
          
           I have recieved a letter from Colo Charles Lewis now of Kentucky expressing apprehensions that 3– or 4. old domestics which he holds from you on hire, and who have been with his children from their infancy may be called for by you, in which case the family would be in infinite distress and without any aid or means of subsistence, and requesting me to speak with you on the subject. being an entire stranger to the whole matter, I can do no more than mention it to you, and ask the favor of you to enable me to explain to him your intentions, which I have no doubt are as favorable towards them as their distressed circumstances seem to plead for. I had intended to court on Monday in the hope of meeting you there, and of mentioning this subject to you, but the day was such that I could not go out. Accept the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        